Citation Nr: 0107074	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  98-15 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for status post left 
knee realignment with chondromalacia and posttraumatic 
arthritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 


INTRODUCTION

The veteran served on active duty from October 1972 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which confirmed a 10 percent 
evaluation for "status post operative left realignment with 
chondromalacia."

In a July 1999 rating decision, the RO increased the 
evaluation for the left knee disorder to 20 percent.  Since 
this represents less than the maximum available benefit, his 
appeal remains pending.  A.B. v. Brown, 6 Vet. App. 35 
(1993).

At the personal hearing before the undersigned in December 
2000, the veteran appears of have raised the issue of 
entitlement to a to a total rating based on individual 
unemployability.  Where the veteran raises a claim that has 
not yet been adjudicated, the proper course is to refer that 
issue to the RO.  Bruce v. West, 11 Vet. App. 405 (1998).  
This issue is, accordingly, referred to the RO for 
adjudication.


REMAND

At a personal hearing in December 2000, the veteran testified 
that he continued to receive treatment for left knee 
complaints at a VA facility.  Hearing [Hrg.] Transcript [Tr.] 
at 18.  It was also noted that there might be additional 
private treatment records which were not of record.  Tr. at 
16.  The transcript indicates that the veteran was scheduled 
to undergo an examination the week following the hearing.  
Tr. at 12 and 17.  The claims folder contains no records of 
treatment subsequent to May 1999.  

The Board notes that the statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim includes a contemporaneous and thorough examination 
when appropriate. Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Additionally, VA medical records pertaining to the period 
prior to a Board decision are constructively deemed to be 
before the Board.  Dunn v. West, 11 Vet. App. 462, 466-467 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  
Because the veteran's testimony indicates that pertinent 
medical records reflecting treatment for his left knee 
disorder during this appeal have not been associated with the 
claims folder, and that further development is required.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of the 
treatment records identified by the 
veteran, including all records of the 
veteran's treatment at the Long Beach VA 
Medical Center, the West Los Angeles VA 
Medical Center, and the Kaiser Permanente 
Clinic in Bell Flower, California.  

2. The RO should also schedule the 
veteran for an appropriate examination to 
determine the current severity of his 
service-connected left knee disorder.  It 
is imperative that the examiner review 
the claims folder, including a complete 
copy of this remand.  All appropriate 
tests and studies, including X-rays and 
range of motion studies, should be 
conducted, and all clinical findings 
should reported in detail.  

The examiner should comment on the 
presence or absence of lateral 
instability and subluxation, and if 
present, the severity of those symptoms.  

The examiner should report the range of 
motion of the left knee in degrees and 
determine whether the left knee 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also express an 
opinion as to the impact of the veteran's 
disability on his ability to maintain 
gainful employment, and whether the left 
knee disability causes marked 
interference with employment.

3.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this REMAND.  See Stegall v. West, 
11 Vet. App. 268 (1998).  If actions 
taken are deficient in any manner, 
appropriate corrective action should be 
undertaken.

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of that claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp.) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


